Name: 2006/321/EC: Commission Decision of 28 April 2006 amending Decisions 2005/710/EC, 2005/733/EC and 2005/758/EC as regards an extension of their period of application for certain protection measures in relation to highly pathogenic avian influenza in Romania, Turkey and Croatia (notified under document number C(2006) 1710) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  health;  Europe;  foodstuff;  animal product
 Date Published: 2006-05-03; 2007-05-08

 3.5.2006 EN Official Journal of the European Union L 118/18 COMMISSION DECISION of 28 April 2006 amending Decisions 2005/710/EC, 2005/733/EC and 2005/758/EC as regards an extension of their period of application for certain protection measures in relation to highly pathogenic avian influenza in Romania, Turkey and Croatia (notified under document number C(2006) 1710) (Text with EEA relevance) (2006/321/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced into the Community via international trade in live poultry, live birds other than poultry and certain products thereof. (2) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures included, in particular, Commission Decision 2005/710/EC of 13 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in Romania (3), Commission Decision 2005/733/EC of 19 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey and repealing Decision 2005/705/EC (4) and Commission Decision 2005/758/EC of 27 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Croatia and repealing Decision 2005/749/EC (5). (3) Since Decisions 2005/710/EC, 2005/733/EC and 2005/758/EC were adopted, new cases of avian influenza have been confirmed several times during surveillance in Romania, Turkey and Croatia. Accordingly, the restrictions contained in those Decisions concerning those countries should be continued by extending their period of application to 31 July 2006. (4) Decisions 2005/710/EC, 2005/733/EC and 2005/758/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2005/710/EC, the date 30 April 2006 is replaced by 31 July 2006. Article 2 In Article 6 of Decision 2005/733/EC, the date 30 April 2006 is replaced by 31 July 2006. Article 3 In Article 5 of Decision 2005/758/EC, the date 30 April 2006 is replaced by 31 July 2006. Article 4 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected version (OJ L 191, 28.5.2004, p. 1). (3) OJ L 269, 14.10.2005, p. 42. Decision as last amended by Decision 2006/24/EC (OJ L 17, 21.1.2006, p. 30). (4) OJ L 274, 20.10.2005, p. 102. (5) OJ L 285, 28.10.2005, p. 50. Decision as last amended by Decision 2006/256/EC (OJ L 92, 30.3.2006, p. 15).